DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/482407 filed on
09/23/2021. Claims 252-268 are pending and have been examined in this office action. Claim 252 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding Claim 252
Applicant’s arguments, see page 18, filed 09/23/2021, with respect to the rejection of claim 252 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Penilla et al. U.S. Patent No. 9,581,997 (“Penilla”) in view of Suto et al. U.S. Pub. No. 2018/0149488 (“Suto”), under 35 U.S.C. 103.
	Penilla discloses the newly added limitations:
	a) a roadside unit (RSU) network; (see at least [col. 5, line 19-23] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, high ways, shared or home driveways, designated driving and parking areas.)
b) a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; (see at least [col. 20, line 33-39] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging stations and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s).)
wherein said TCC and TCU are automatic or semi-automatic computational modules that provide data gathering, information processing, network optimization, and/or vehicle control; and (see at least [Fig. 2] #168 Automatic Remote Driving AND [col. 2, line 4-6] In one embodiment, a method for navigating a vehicle automatically from a current location to a destination location with or without a human operator is provided.)
	Suto teaches the newly added limitations:
	wherein said system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance (see at least [¶ 0052] In this way, even if the vehicle does not travel on a lane necessary for turning right or left at the following guide intersection when the vehicle travels a predetermined distance and the lane network data acquisition unit 13 acquires a lane network, it is possible to avoid a risk that the vehicle cannot travel along the route by setting a route for a lane change in the lane group to which the vehicle position belongs. Thus, it is possible to set the lane-basis guide route on which the vehicle can travel with low fuel consumption.)

Regarding Claim 254 and 256
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant argues the cited reference fails to disclose a cloud-based system that A traffic controller 8112 can be any hardware and/or software that can communicate with an automated traffic system and adjust the function of the vehicle 104 based on instructions from the automated traffic system. An automated traffic system is a system that manages the traffic in a given area.)

Regarding Claim 255
	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant argues the cited reference fails to disclose local and global sensing methods, and/or forecasting travel demand. Examiner cites to the optional claim language used in the limitation, “and/or”, thus allowing for broad claim interpretation. Furthermore, the prior art, Mudalige et al. U.S. Pub. No. 20110012755 (“Mudalige”), discloses the local and global sensing method, wherein a receiver is in communication to receive global positioning data of the vehicle and environment (see at least [col. 43, line 35-42] The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi TM hotspots, cell towers, roadside beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like. AND [col. 84, line 6-12] It should be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle Subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations…)

Regarding Claim 258
	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant argues the cited reference fails to disclose providing redundancy designs to validate user sensor based crowd validation. Examiner respectfully disagrees. Patel discloses the limitation in at least [¶ 0064] In various embodiments, environmental level parameters may be considered as well. Environmental level parameters include but are not limited to critical cybersecurity relevant information based on the device such as configuration/life-cycle (e.g., features, upgrades, etc.), system configuration (e.g., Number of work-stations, redundancy, etc.), network design (e.g., flat, VLAN (virtual local area network), etc.), clinical workflow (e.g., user access, credentials, etc.) and policies that the particular device is part of. AND [¶ 0055] Aspects also include social and behavioral trigger points (e.g., fun, intellectual challenge, social purpose, incentives, etc.) that engage crowd (e.g., general public and employees) in actively researching, contributing and validating information to the platform.) 

Regarding Claim 259
	Applicant submits the cited reference, Maccini, discloses the amended limitation, however, Applicant argues the reference was filed after the effective filing date, which examiner agrees, and the earlier priority fail to support or teach the same. However, Maccini et al. U.S The method of claim 4, wherein the data may be obfuscated for a purpose of privacy.

Regarding Claim 266
	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Examiner cites to the optional claim language used in the limitation, “and/or”, thus allowing for broad claim interpretation. Furthermore, the prior art, Dotaro et al. U.S. Pub. No. 2003/0061017 (“Dotaro”), teaches real-time network status and traffic information in at least at [¶ 0143] There can further be provision for modifying the network structure dynamically as a function of the simulation, in particular by adding or removing nodes and links. This presupposes interaction between "off-line" and centralized mechanisms, not directly involved in the simulation process, and distributed on-line mechanisms operating in real time. In this case, an off-line analysis can be obtained via a node adapted accordingly, for example one provided with a function for analyzing the network status, and in particular the traffic distribution. The network topology can also be changed dynamically via this node, in particular by setting up at least one supplementary link between two nodes.)
Dotaro et al. U.S. Pub. No. 2003/0061017 (“Dotaro”)

Regarding Claim 267
	Applicant argues the cited reference, Brown et al. U.S. Pub. No. 2019/0207969 (“Brown”) fails to disclose cyber-atack detection for detecting malicious cyber activities or abnormal physical phenomena. Examiner respectfully disagrees. Brown teaches the limitation in least [¶ 0039] FIG. 1 shows example scenarios 100 in which examples of malware-detection systems can operate or in which malware-detection methods such as those described herein can be performed. Scenarios 100 can be deployed, e.g., for responding to cyber-attacks, e.g., by detecting, analyzing, remediating, or mitigating the effects of, those attacks.
	Applicant submits the cited reference, Beck, discloses the amended limitation, however, Applicant argues the reference was filed after the effective filing date, which examiner agrees, and the earlier priority fail to support or teach the same. However, the prior art, Beck et al. CA3034176, teaches the limitation in at least [¶ 61] In step 406, the Al cyber-security analyst analyzes a collection of system data, including metrics data, to support or refute each of the one or more possible cyber threat hypotheses that could include the identified abnormal behavior and/or suspicious activity data with the one or more Al models trained with machine learning on possible cyber threats.

Regarding Claim 268
	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Examiner cites to the optional claim language used in the limitation, “and/or”, thus allowing for broad claim interpretation. 
	Furthermore, the prior art Chen et al. U.S. Pub. No. 2018/0082683 (“Chen”) teaches the limitations to a) protect and anonymize user information; 12Appl. No. 16/454,268PA TENTAmdt. Dated Sep 11, 2019Atty Docket No. 36545.202b) provide user consent methods and to protect user profile and travel choice data; c) provide CAVH privacy protection to one or more types of private information; d) provide CAVH user and vehicle anonymous profiling comprising one or more of aggregated user and vehicle types for pre-configuring service and operational types, schemes, and strategies; (see at least [¶ 0055] In some cases, the task completed during the interaction with the external computing systems may include personal and/or work information associated to the user that may be stored in the encrypted data store associated with the user (e.g., encrypted data store 275, encrypted database 432, etc.). For example, in some cases, the interaction may involve a vehicle loan application and/or a vehicle insurance application for a newly acquired vehicle, such that information corresponding to the vehicle (e.g., make, model, VIN, mileage, etc.) may be encrypted and stored in the secured data store.) 
	Also, Rajendran et al. U.S. Pub. No. 2017/0059342 (“Rajendran”) teaches the limitations to e) provide CAVH Trip Information privacy protection comprising one-way encryption, bidirectional encryption, and CAVH trip information privacy protection to protect one or more of travel trajectory, trip origin and destination (OD), CAVH entry, and/or CAVH existing location; f) provide CAVH Sensing Data Privacy Protection methods for obfuscating and anonymizing CAVH sensing data comprising one or more of fragmenting user trajectory, blurring a human face, and/or encrypting a user cellphone number; and/or g) provide CAVH Access Control and/or Data element availability methods comprising managing CAVH local and global data availability and controlling access to user data, vehicle activity data, and system control data (see at least [¶ 0034] Travel data module 410 may identify a date, weekday and time (or time of day) associated with the route. Travel data module 410 may compress the travel data (e.g., based on a predetermined compression and/or encryption format and transmit the travel data to route recommendation server 150 via, for example, network 170.)

Regarding Claim Rejection under 35 U.S.C. 101
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Applicant arguments and amendments to independent claim 252 do not overcome the claim rejection under 35 U.S.C. 101. The additional elements are merely generic computer . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “infrastructure, network, computing” components and “RSU. TCU, and/or TCC” subsystems and roadside unit system in claims 252 and 264 and the “user-to-System Component” in claim 261.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 252-268 are rejected under 35 USC § 112(b). Particularly, claim 252 recites the limitation "for said system" in the final limitation of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 252-268 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing human activity, specifically a network of vehicles in communication with roadside infrastructures.
	Claim 252 recites a cloud-based connected and automated vehicle highway system for information exchange and a method for cloud delivery, communication, data computing and management, analytics and optimization, onsite and remote control, and/or privacy and security. These limitations when given their broadest reasonable interpretation are direct towards the abstract idea of organizing human activity through data collection and generation. Therefore these limitations are directed to an abstract idea and is directed to a judicial exception.
	The claims merely disclose the concept of using cloud-based technology to relay relevant information relating to road infrastructure, between a fleet of vehicles and users. This judicial exception is not integrated into a practical exception. In particular, the claim recites the limitations that include the generic software components - cloud service architecture and cloud-based software. The system described in the limitations is recited at a high level of generality such that it amounts to no more than mere instructions to collect information and route determination. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional element of using a cloud-based software to relay the information amounts to no more than mere instructions to apply the exception using a generic 
	Claims 253-268 recite the system to further include environment data generation through sensors, providing route guidance information to vehicles within the network, implementing protocol for protecting user and vehicle information from potential cyber-attacks. These limitations when given their broadest reasonable interpretation, are generic methods for organizing human activity, and are mere instructions for generating and communicating information. The claims do not contain additional limitations that transform the abstract idea into patent eligible subject matter. Therefore these limitations are directed to an abstract idea and claims 253-268 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 252-253, 256-257, 260-261, and 262-264 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. Patent No. 9,581,997 (“Penilla”) in view of Suto et al. U.S. Pub. No. 2018/0149488 (“Suto”).
Regarding claim 252 as best understood, Penilla discloses a cloud-based connected and automated vehicle highway (CAVH) system comprising:
a roadside unit (RSU) network; (see at least [col. 5, line 19-23] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, high ways, shared or home driveways, designated driving and parking areas.)
a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; (see at least [col. 20, line 33-39] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging stations and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s).)
a vehicle comprising an onboard unit (OBU); (see at least [Fig. 13] #1302 Vehicle, structure or object computer Management system) 
cloud service architecture to support communication, operations, information exchange, control, security, and/or privacy protection for a CAVH system, (see at least [col. 5, line 19-29] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, highways, shared or home driveways, designated driving and parking areas. In the specific embodiments described herein, vehicles, structures and objects will include circuitry and communication logic to enable communication with a cloud processing system over the Internet. A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols.)
said cloud service architecture comprising a user component, a vehicle component, an infrastructure component, a network component, and/or a computing component; and (see at least [ABSTRACT] Methods, computer systems, and servers are provided for navigating a vehicle automatically from a current location to a destination location with or without a human operator controlling primary navigation of the vehicle.)
cloud-based software configured to perform methods for CAVH control, said methods comprising methods for cloud delivery, communication, data computing and management, analytics and optimization, onsite and remote control, and/or privacy and security (see at least [claim 6] wherein the electronics of the vehicle include hardware and software on-board the vehicle and the electronics of the vehicle communicate with a server to exchange data to manage at least part of the self-park process for the automatic movement of the vehicle.)
wherein said TCC and TCU are automatic or semi-automatic computational modules that provide data gathering, information  processing, network optimization, and/or vehicle control; and (see at least [Fig. 2] #168 Automatic Remote Driving AND [col. 2, line 4-6] In one embodiment, a method for navigating a vehicle automatically from a current location to a destination location with or without a human operator is provided.)
Penilla fails to disclose system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance. However, Suto teaches wherein said system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route In this way, even if the vehicle does not travel on a lane necessary for turning right or left at the following guide intersection when the vehicle travels a predetermined distance and the lane network data acquisition unit 13 acquires a lane network, it is possible to avoid a risk that the vehicle cannot travel along the route by setting a route for a lane change in the lane group to which the vehicle position belongs. Thus, it is possible to set the lane-basis guide route on which the vehicle can travel with low fuel consumption.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Suto teaches the system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Suto where the system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance. Doing so allows for efficient operation of the vehicle network.

Regarding claim 253 as best understood, Penilla discloses the cloud-based CAVH system of claim 252 comprising sub-systems configured to perform said methods for CAVH control, said sub-systems comprising a planning as a service sub-system, a connectivity as a service sub-system, a control as a service sub-system, a prediction as a service sub-system, and/or a sensing as a service sub-system (see at least [Fig. 13] #1302 Vehicle, structure or object computer Management system: Vehicle control systems, Vehicle Data, Collision Detection & Prediction Algorithm)

Regarding claim 256 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Control as a Service sub-system is configured to provide cloud-computing methods for CAVH vehicular control, said methods comprising: 
methods for vehicle operational control comprising receiving and/or providing data characterizing vehicle speed, direction, map coordinate, and/or spacing relative to other -vehicles; (see at least [col. 7, line 7-15] In one embodiment, vehicles can maintain valuable information regarding where they are, where they are heading and their destination maintained which is maintained by GPS and navigation systems on board. The information collected and maintained by every vehicle is mutually exclusive, meaning that only each individual vehicle is aware of its own heading, rate of speed and current location. This information, on one embodiment is crowd sourced and crowd shared/consumed for use in for accident avoidance.)4Appl. No. 16/454,268PA TENT
methods for corridor activity control comprising managing automated driving, merging with non-CAV vehicles, and/or interacting with a vehicular ad hoc network (VANET) service; c) methods for global activity control comprising receiving and/or providing data characterizing routes; receiving and/or providing data characterizing detour, parking, traffic load, and/or congestion and/or managing first and/or last mile control of vehicles; and/or d) methods for system operational control comprising communicating between one or more of an onboard unit (OBU), roadside unit (RSU), traffic control unit (TCU), and/or traffic control center (TCC); optimizing a network; and/or responding to a security and/or emergency event (see at  least [col. The methods for accident avoidance between two vehicles can be extended for use in automated vehicle maneuvering.)

Regarding claim 257 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Prediction/Analysis as a Service sub-system is configured to provide cloud-computing methods for CAVH system prediction and/or analysis, said methods comprising:
methods for vehicle activity prediction and/or analysis comprising analyzing CAVH mechanical status, predicting system failure, and/or predicting optimal speed; b) methods for corridor activity prediction/analysis comprising predicting road traffic, detecting aggressive vehicles, and/or predicting an emergency; and/or c) methods for global CAVH system activity prediction and/or analysis comprising predicting busy areas and/or busy times, suggesting things to do to a user, determining an optimal travel route, and/or determining an optimal parking lot (see at least [col. 17, line 6-19] The collision management system may engage any combination of active and/or passive collision avoidance maneuvers using the vehicle's control systems. For instance, if two vehicles are traveling on intended paths that will result in a head-on collision at some point in the future, the systems on both vehicles will calculate if an early warning will suffice. Each of the two vehicles will alert their corresponding driver via audio, tactile feedback near, on or proximate to the driver's body, a visual alert, or combinations thereof. If the drivers do not correct their intended path and a collision is still predicted by the algorithm, more aggressive systems will engage Such as applying braking power, reducing speed, or steering the one or both vehicles away from each other or away from an obstacle.)

Regarding claim 260 as best understood, Penilla discloses cloud-based CAVH system of claim 253 wherein said Storage as a Service sub-system is configured to:
provide cloud-based storage for user, vehicle, and/or infrastructure profile information; b) provide real-time data storage and retrieval; c) store and/or retrieve real-time sensing data, real-time control data, and/or real-time communication data; d) provide short-term cloud-based data storage and retrieval to store and manage data from the past 1 to 7 days; e) store and manage event data comprising one or more of a traffic crash, network congestion pattern, weather event, and/or road construction; and/or f) provide long-term data storage and retrieval to store one or more of historical recurrent CAVH congestion/control patterns, non-recurrent CAVH congestion/control patterns, user profiles, CAVH vehicle status, OBU status, and/or RSU status (see at least [col. 3, line 13-17] Some embodiment further include storing a history event log of occurrences and actions taken when triggering a warning or taking corrective action, the history event log being communicated over the Internet to cloud processing systems for remote storage and remote access. AND [col. 5, line 36-40] The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.)

Regarding claim 261 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Connectivity as a Service sub-system comprises: 
a cloud computing-based communication and network services component configured to connect one or more of a CAVH user, CAVH vehicle, CAVH infrastructure, CAVH system, non-CAVH user, non-CAVH vehicle, non- CAVH infrastructure, and/or non-The various computing devices of the vehicle, and or the computing devices of the user (Smart devices) can be connected to the Internet or to each other. Provided that a user has access or account access to the cloud service, the cloud processing services on the Internet can provide additional processing information to the electronics of the vehicle. In the following embodiments, examples will be provided for ways of having the cloud processing services deliver processing information concerning various physical locations that have mapping data associated there with. AND [col. 8, line 13-18] Vehicle storage can be automated at physical static locations or can be deployed manually in an ad-hoc manner with the use of portable sensors that emit a signal to network connected devices, vehicles, objects and structures transmit ting metrics and dimensions the sensor is virtualizing at that given moment.)

Regarding claim 262 as best understood, Penilla discloses the cloud-based CAVH system of claim 252 comprising User End Methods and Systems configured to: 
provide a method for user behavioral profiling comprising one or more of: 1) aggregating anonymous user data to establish user behavioral groups,; 2) matching a user to a user profile type; 3) creating customized CAVH services for a user; and/or 4) identifying and adapting to changes in user behavior and preferences; (see at least [col. 20, line 33-47] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging stations and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s). The route generator can provide guided routes to the various charging stations (e.g., charge locations), based on the user's 180 immediate needs, desire for discounts, sponsored rewards, or the amount of time it will take to obtain access to a charge pump at a particular point in time. Broadly speaking, a discount is a reward and a reward is a discount, and a sponsored reward is a discount that is at least partially paid by another party for a the benefit of the recipient of the reward.)
provide pre-trip user activity planning to: 1) customize a CAVH trip for each user comprising one or more of origin, destination, departure time, and routing plan; 8Appl. No. 16/454,268PA TENTAmdt. Dated Sep 11, 2019Atty Docket No. 36545.2022) recommend a CAVH trip plan based on the matched user profile groups and/or the states of CAVH facilities; 3) confirm a CAVH trip plan based on the matched user profile groups and the states of CAVH facilities; 4) initialize a CAVH trip based on a confirmed trip plan; 5) provide notification to a user of a trip; 6) manage communication between OBU and RSU components; and/or 7) establish communication with a transaction subsystem, a payment subsystem, a ridesharing subsystem, and/or a car-pooling subsystem; (see at least [col. 10, line 57-64] For example, an application on a mobile device 103 can communicate with cloud processing 120, which in turn will enable the user to select that the vehicle perform self-parking operations, can pay for parking privi leges, can be provided with notifications of the location of the vehicle that has been parked in garage 100, and can be provided notifications or information when the vehicle is moved within garage 100.) 
provide within-trip user activity planning configured to: 1) provide support to users during a CAVH trip; 2) adapt to user-requested trip plan changes; 3) recommend a service or trip plan change in response to one or more of a transportation network condition; traffic event and/or traffic control; and/or multi-modal transportation information; 4) provide within-trip information to other system components or external services for trip plan execution, payment and Once the user selects a route option, the route generator can provide information concerning the charging station, and can also prepay or book a charging station slot. A charging station slot can include, for example a parking spot in front of a charging station. The charging station slot can be reserved if the user decides to prepay for the charging station, as a convenience.)

Regarding claim 263 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising Vehicle End Systems and Methods configured to: 
control CAVH vehicles; b) comprise a Vehicle profile subsystem configured to manage the profiles of CAVH vehicles; establish vehicle profile groups in the cloud based on anonymous vehicle data; match CAVH vehicles with established vehicle profile groups in the cloud; provide customized vehicle guidance and control schemes designed for different types of CAVH vehicles; and/or provide real- time detection of vehicle characteristic changes;  9Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.202c) comprise a Guidance subsystem configured to generate a CAVH guidance plan; provide CAVH map management methods; and/or provide trip guidance management methods; d) comprise a localization-enhancement subsystem configured to manage crowd- sourced sensor data; implement a method comprising managing data from onboard sensors of a vehicle, data from surrounding vehicles, data from road- side sensors, and sensor data shared from other nearby CAVH vehicles; fuse data in the cloud to improve the accuracy of self-positioning, wherein said #1300 Vehicle control systems, Steering, and Braking… AND [col. 9, line 38-46] Vehicle control data 110 can also be provided to cloud processing 120. Vehicle control data can include information that is provided to a specific vehicle to directing that vehicle to park. For example, if garage 100 enables automatic Vehicle parking, such as parking operations that do not involve the human to drive the vehicle, that vehicle can be provided with vehicle control data 110. Vehicle control data 110 can be provided via cloud processing 120 to any specific vehicle.)

Regarding claim 264 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising an Infrastructure-End System configured to support control of transportation infrastructure, RSU, TCU, and/or TCC, said system comprising:
a subsystem for interacting with transportation infrastructure, said subsystem configured to interact with transportation infrastructure units or systems; b) a roadside unit subsystem for interacting with a roadside unit system; and/or c) a TCC/TCU control subsystem for interacting with a TCC/TCU system (see at least [col. 5, line 19 – line 29] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, high ways, shared or home driveways, designated driving and parking areas. In the specific embodiments described herein, vehicles, structures and objects will include circuitry and communication logic to enable communication with a cloud processing system over the Internet. A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols.)

Claims 254 and 265 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Ricci et al. U.S. Patent No. 9,147,298 (“Ricci”).
Regarding claim 254 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose analyzing user activity and vehicle operation that includes route and infrastructure planning.
However, Ricci teaches the cloud-based CAVH system of claim 253 wherein said Planning as a Service sub-system is configured to provide cloud-computing based methods for CAVH operational planning, said methods comprising: 
user activity planning methods comprising receiving and/or providing data characterizing a routing and/or transportation mode; (see at least [col. 13, line 12-17] The present disclosure can provide a number of advantages depending on the particular aspect, embodiment, and/or configuration. The systems and methods provided herein provide for an enhanced navigation interaction. The routing of a user can be completed using profile and other information to provide better guidance and a more user-friendly experience.)3Appl. No. 16/454,268PA TENTAmdt. Dated Sep 11, 2019Atty Docket No. 36545.202
vehicle operational planning methods comprising: 1) receiving and/or providing data characterizing departure time, origin, destination, and/or route; and/or 2) receiving and/or providing data characterizing vehicle dispatching, vehicle security, and/or emergency planning; (see at least [col. 80, line 36-49] The route suggestion module 2008 can receive route information, such as destinations and origins for a route, in step 2808. Based on the user profile 1238, the current origin location, and destination locations, the route suggestion module 2008 or travel interaction module 2016 may determine if translations are required for the user, in step 2812. For example, if the user is English or speaks English and is traveling in a country, such as France, that is not an English-speaking country, travel interaction module 2016 may determine that the user requires translations. If it is determined that translations are required, the method 2800 proceeds YES to translate signs or other roadside information, in step 2816. If no translations are required, the method 2800 proceeds NO to step 2828.)
infrastructure activity planning methods comprising controlling automated driving and/or CAVH route and planning traffic network; and/or (see at least [col. 51, line 14-18] A traffic controller 8112 can be any hardware and/or software that can communicate with an automated traffic system and adjust the function of the vehicle 104 based on instructions from the automated traffic system. An automated traffic system is a system that manages the traffic in a given area.)
system operational planning system operational planning methods comprising managing CAVH sub- system connection and cooperation and/or managing data flow and/or communication (see at least [col. 27, line 26-30] To assist with managing communications within the communication channel, the environment 400 optionally includes a firewall 484 which will be discussed hereinafter in greater detail.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Ricci teaches the analyzing user activity, vehicle operation and infrastructure planning


Regarding claim 265 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising a System Analytics/Optimization component configured to perform:
a Heterogeneous Sensing Data Integration method comprising collecting and fusing different sensing data from OBU, RSU, and transportation infrastructures; (see at least [col. 2, line 16-26] The self-park process acting to enable the vehicle to automatically move from a current location to a destination location within the self-park location. The current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. In some embodiment, the self-parking location includes a plurality of sensors, each of the sensors being associated to physical locations in the self-parking location, and selected ones of the sensors monitoring a Volume of space to detect changes.) 
a Dynamic object mapping method comprising reporting and positioning a CAVH vehicle, surrounding CAVH vehicles, and/or surrounding non-CAVH vehicles;  10Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.202c) an infrastructure data provision and updating method comprising providing road, transportation, and CAVH infrastructure data in real-time to one or more edge nodes; (see at least [col. , line 25-37] The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and Volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.)
an event data collection and dissemination method comprising collecting and broadcasting event data; (see at least [col. 3, line 13-17] Some embodiment further include storing a history event log of occurrences and actions taken when triggering a warning or taking corrective action, the history event log being communicated over the Internet to cloud processing systems for remote storage and remote access.)
a Control Signal/Logic Optimization method comprising providing control signals and/or a logic optimization algorithm; f) a system supply-demand estimation and management method comprising inferring travel demand; inferring traffic patterns; inferring the CAVH origin-destination and routing demand; and making recommendations on congestion mitigation and service improvement; (see at least [col. 20, line 33-43] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging sta tions and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s). The route generator can provide guided routes to the various charging stations (e.g., charge locations), based on the user's 180 immediate needs, desire for discounts, sponsored rewards, or the amount of time it will take to obtain access to a charge pump at a particular point in time.)

vehicle dispatching and routing management optimization method comprising one or more of minimizing total travel time, minimizing waiting time and deadheading time, and/or increasing system reliability and safety; and/or (see at least [col. 73, line 65 – col. 74, line 5] A cost module 2024, similar to time module 2020, may obtain information and determine a best cost for a route. For example, the duration of travel and the amount of money used to travel based gas prices and other information may be input to the cost module 2024 to determine a least expensive route. Further, the cost module 2024 may obtain information from other data sources or other modules regarding the cost of goods desired by a user.)
a system maintenance method comprising one or more of periodically monitoring and assessing CAVH system health and load, detecting system failures and issues, and making maintenance recommendations (see at least [col. 66, line 62-66] For example, several components of the vehicle may provide health status information (e.g., stored in portion 1278) that, when considered together, may suggest that the vehicle 104 has suffered some type of damage and/or failure.)
Thus, Penilla discloses the CAVH system for analyzing and mapping vehicle and object locations and routes dynamically through event data collection. Ricci teaches the system for dispatching and optimizing a vehicle route and periodically monitoring the vehicle network system health and issues.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Ricci for dispatching and optimizing a .

Claims 255 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto and Ricci, and further in view of Mudalige et al. U.S. Pub. No. 20110012755 (“Mudalige”).
Regarding claim 255 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose managing crowd and roadside data and emergency management, integrating multiple transportation modes, and/or forecasting travel demand.
However, Ricci teaches the cloud-based CAVH system of claim 253 wherein said Sensing as a Service sub-system is configured to provide cloud-computing based methods for sensing, said methods comprising:
managing crowd and multi-perspective sensing through multiple CAVH vehicle-based and roadside sensors; (see at least [col. 43, line 35-42] The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi TM hotspots, cell towers, roadside beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like. AND [col. 84, line 6-12] It should be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle Subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations…)
c)	heterogenous sensing methods comprising receiving data computer vision, radar, and/or LiDAR data having heterogenous resolution, type, coverage, and/or frequency; and/or (see at least [col. 20, line 46-54] Thus, the area 112 is exemplary of the range of those sensors and what can be detected by those sensors associated with the vehicle 104. Although sensor range is shown as a fixed and continuous oval, the sensor range may be dynamic and/or discontinuous. For example, a ranging sensor (e.g., radar, lidar, ladar, etc.) may provide a variable range depending on output power, signal characteristics, or environmental conditions (e.g., rain, fog, clear, etc.).)
d)	network sensing methods comprising communicating with external data sources for emergency management, integrating multiple transportation modes, and/or forecasting travel demand (see at least [col. 73, 8-14] The health data received may be a reaction from the driver. For example, the driver may call for help or ask the vehicle for assistance. For example, the driver or passenger may say that they are having a medical emergency and ask the car to perform some function to help. The function to help may include driving the person to a hospital or stopping the car and calling for emergency assistance.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Ricci teaches managing crowd and roadside data and emergency management, integrating multiple transportation modes, and/or forecasting travel demand.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Ricci for managing crowd and roadside 
Furthermore, Penilla fails to explicitly disclose local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing for recognizing network states and events. However, Mudalige teaches b) local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing CAVH and transportation network states and events; (see at least [¶ 0014] The vehicle 14 includes a receiver, such as an in-vehicle wireless radio 24, for communicating with the RSE 16. The vehicle 14 further includes a processor 26 for processing the received wireless messages broadcast by the RSE 16. The processor 26 is also coupled to a GPS receiver 28 for receiving GPS data relating to the global positioning of the vehicle 14. The processor 26 is in communication with other devices that either sense or assist in determining environmental conditions affecting the stopping of the vehicle 14. The processor 26 may also be in communication with one or more vehicle subsystems, such as a brake control module, for determining the velocity or acceleration of the vehicle. The processor 26 processes the data in wireless messages specifically the local intersection data of the intersection, the GPS data, and the vehicle speed/acceleration and determines whether a potential stop sign violation may occur.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Mudalige teaches local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing for recognizing network states and events.
.

Claims 258 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Kundu et al. U.S. Pub. No. 2017/0169528 (“Kundu”) and Patel et al. U.S. Pub. 2019/0392152 (“Patel”).
Regarding claim 258 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose implementing and managing a security protocol. 
Kundu teaches the cloud-based CAVH system of claim 253 wherein said Security as a Service sub-system is configured to provide cloud-computing based methods for CAVH system security and protection, said methods comprising:
providing multi-layered and/or function-triggered access control for CAVH users, operators, managers, and/or developers; (see at least [¶ 0164] Drupal's web server 811 features include access statistics and logging, searching, user profiles, multi-layer access control restrictions, workflow triggers and actions, multi-level menus, support for multiple sites, multi-user access for content creation and editing, feature throttling to enhance performance, descriptive URLs, RSS feeds, blogs and forums, and OpenID authentication support. Drupal's database functions use PHP data objects to abstract the database (Drupal 7), thus avoiding the need to write SQL queries as text strings.)
managing active cyber security protocols against physical attack; c) managing active cyber security protocols against attack on a vehicle and/or infrastructure; d) managing active cyber security protocols against network attack;5Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.202 (see at least [¶ 0185] managing connections to outside networks, monitoring and managing network intrusions and security, setting alerts and/or reporting parameters, and so forth.)
f) 	interfacing cloud-based security with a second sub-system that is said planning as a service sub-system, said control as a service sub-system, and/or said storage as a service sub-system (see at least [¶ 0055] FIG. 2 is a graphic flowchart illustrating real-time data feeds from multiple airport systems logically connected to a central data collection node equipped with database storage and maintenance tools, and with a data decoupling module for processing and converting the real-time data feeds and distributing the filtered device-modified special purpose output data feed to displays and user equipment.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Kundu teaches implementing and managing a security protocol.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Kundu for implementing and managing a security protocol. Doing so allows for efficient operation of the vehicle network.
Furthermore, Penilla fails to explicitly disclose providing redundancy designs and validating data using sensor-based crowd- validation. However, Patel teaches the system to include e) providing redundancy designs and validating data using sensor-based crowd- In various embodiments, environmental level parameters may be considered as well. Environmental level parameters include but are not limited to critical cybersecurity relevant information based on the device such as configuration/life-cycle (e.g., features, upgrades, etc.), system configuration (e.g., Number of work-stations, redundancy, etc.), network design (e.g., flat, VLAN (virtual local area network), etc.), clinical workflow (e.g., user access, credentials, etc.) and policies that the particular device is part of. AND [¶ 0055] Aspects also include social and behavioral trigger points (e.g., fun, intellectual challenge, social purpose, incentives, etc.) that engage crowd (e.g., general public and employees) in actively researching, contributing and validating information to the platform.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Patel teaches providing redundancy designs and validating data using sensor-based crowd- validation.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Patel for providing redundancy designs and validating data using sensor-based crowd- validation. Doing so allows for efficient operation of the vehicle network.

Claims 259 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Maccini et al. U.S. Pub. No. 2020/0134671 (“Maccini”).
Regarding claim 259 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, 
However, Maccini teaches cloud-based CAVH system of claim 253 wherein said Privacy as a Service sub-system is configured to provide cloud-computing based methods for protecting CAVH system privacy, said methods comprising 
a) protecting user information comprising one or more of a user profile, user preferences, and/or trade record; b) protecting user and vehicle activity information comprising travel trajectory, trip origin, trip destination, and/or trip schedule; and/or c) protecting local and global operations comprising data collection, data storage, and/or leveled data access control (see at least [¶ 0127] In some embodiments, a content provider may be provided a set of information that has been processed by a system that protects the privacy of individual users, including their identity, the identity of their vehicle, the route taken, including the end points (for example home and work). This information set may be presented to a content provider in a form that enables that provider to better target their programming, including any advertisements to those users represented by the information set.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Maccini teaches protecting user and travel information.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Maccini for protecting user and travel information. Doing so allows for private operation of the vehicle within the network.

Claims 266 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Dotaro et al. U.S. Pub. No. 2003/0061017 (“Dotaro”).
Regarding claim 266 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising a Cloud Data Computing/Integration/Management component configured to: a) process, integrate, and manage CAVH data in the cloud at the network, corridor, link, node, and vehicle levels; (see at least [Fig. 2] #120 Cloud Processing #164 Vehicle Movement Directions #168 Automatic Remote Driving AND [col. 20, line 17-19] Cloud processing 120 technology is also provided, which provides processing resources to connected vehicles through a distributed network.)
Penilla fails to explicitly disclose data collection and aggregation for further metrics performance to identify potential issues at a nodal level within the network and develop traffic information. 
However, Dotaro teaches the system to b) perform: 1) Network level data aggregation and integration to create performance metrics of network-wide CAVH system service status, CAVH infrastructure conditions, and transportation network and infrastructure conditions; to identify problematic subnetwork, corridors, links, and/or nodes, and to provide said performance metrics to system optimization services and models; 2) Corridor level data aggregation and integration to derive performance metrics and to exchange data externally with traffic management centers;11Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.2023) Link-level data aggregation and integration to develop traffic status measurements of link distance between different nodes, number of links, routing strategy, congestion on links, and/or signal operation performance; and to exchange said traffic status measurements with an RSU and/or TCC/TCU; 4) Node-level data aggregation and integration to There can further be provision for modifying the network structure dynamically as a function of the simulation, in particular by adding or removing nodes and links. This presupposes interaction between "off-line" and centralized mechanisms, not directly involved in the simulation process, and distributed on-line mechanisms operating in real time. In this case, an off-line analysis can be obtained via a node adapted accordingly, for example one provided with a function for analyzing the network status, and in particular the traffic distribution. The network topology can also be changed dynamically via this node, in particular by setting up at least one supplementary link between two nodes.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Dotaro teaches data collection and aggregation for further metrics performance to identify potential issues at a nodal level within the network and develop traffic information. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Dotaro for data collection and aggregation for further metrics performance to identify potential issues at a nodal level within the network and develop traffic information. Doing so allows for efficient and accurate data collection related to the vehicle network operation.

Claims 267 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view Brown et al. U.S. Pub. No. 2019/0207969 (“Brown”) and Beck et al. U.S. Pub. No. 2019/0260804 (“Beck”).
Regarding claim 267 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose cyber-attack detection and managing the effects related to said cyber-attack.
However, Brown teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Security component configured to protect the CAVH cloud from cyber-attacks by: 
a cyber-attack detection method comprising detecting malicious cyber activities and/or abnormal physical phenomenon; b) a cyber-attack profiling/identifying method comprising identifying a cyber- attack type, analyzing features of a cyber-attack, assessing effects of a cyber- attack on CAVH system, and managing a cyber-attack feature database to identify a cyber-attack matching; (see at least[0039] FIG. 1 shows example scenarios 100 in which examples of malware-detection systems can operate or in which malware-detection methods such as those described herein can be performed. Scenarios 100 can be deployed, e.g., for responding to cyber-attacks, e.g., by detecting, analyzing, remediating, or mitigating the effects of, those attacks.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Brown taches the cyber-attack detection and managing the effects related to said cyber-attack.

Furthermore Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose countermeasure for network-based cyber-attack.
However, Beck teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Security component configured to protect the CAVH cloud from cyber-attacks by:
c) 	a network-based attack countermeasure method comprising providing and managing a layer of communication protection, cyber security software, and firewall hardware/devices; and d) CAVH-System-based attack countermeasure methods comprising providing cross validation, communication redundancy, and/or active defense (see at least [¶ 0080] A network security module 406 can enforce practices and policies for the network as determined by a network administrator. An encryption module 408 can encrypt communications within the network, as well as encrypting and decrypting communications between network entities and outside entities. An anti-virus or anti-malware module 410 may search packets for known viruses and malware. A patch management module 412 can ensure that security applications within the network have applied the most up-to-date patches.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Beck teaches various countermeasures for network-based cyber-attack.
.

Claims 268 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Chen et al. U.S. Pub. No. 2018/0082683 (“Chen”) and Rajendran et al. U.S. Pub. No. 2017/0059342 (“Rajendran”).
Regarding claim 268 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose protecting and anonymizing user profile and trip information.
However, Chen teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Privacy Protection component configured to:
protect and anonymize user information; 12Appl. No. 16/454,268PA TENTAmdt. Dated Sep 11, 2019Atty Docket No. 36545.202b) provide user consent methods and to protect user profile and travel choice data; c) provide CAVH privacy protection to one or more types of private information; d) provide CAVH user and vehicle anonymous profiling comprising one or more of aggregated user and vehicle types for pre-configuring service and operational types, schemes, and strategies; (see at least [¶ 0055] In some cases, the task completed during the interaction with the external computing systems may include personal and/or work information associated to the user that may be stored in the encrypted data store associated with the user (e.g., encrypted data store 275, encrypted database 432, etc.). For example, in some cases, the interaction may involve a vehicle loan application and/or a vehicle insurance application for a newly acquired vehicle, such that information corresponding to the vehicle (e.g., make, model, VIN, mileage, etc.) may be encrypted and stored in the secured data store.) 
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Chen teaches protecting and anonymizing user profile and trip information.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Chen for protecting and anonymizing user profile and trip information. Doing so allows for safer operation of the vehicle network system.
Furthermore Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose trip information privacy protection to protect one or more of travel trajectory, trip origin and destination.
However, Rajendran teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Privacy Protection component configured to:
e) 	provide CAVH Trip Information privacy protection comprising one-way encryption, bidirectional encryption, and CAVH trip information privacy protection to protect one or more of travel trajectory, trip origin and destination (OD), CAVH entry, and/or CAVH existing location; f) provide CAVH Sensing Data Privacy Protection methods for obfuscating and anonymizing CAVH sensing data comprising one or more of fragmenting user trajectory, blurring a human face, and/or encrypting a user cellphone number; and/or g) provide CAVH Access Control and/or Data element availability methods comprising managing CAVH local and Travel data module 410 may identify a date, weekday and time (or time of day) associated with the route. Travel data module 410 may compress the travel data (e.g., based on a predetermined compression and/or encryption format and transmit the travel data to route recommendation server 150 via, for example, network 170.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Rajendran teaches the trip information privacy protection to protect one or more of travel trajectory, trip origin and destination.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Rajendran wherein the trip information privacy protection to protect one or more of travel trajectory, trip origin and destination. Doing so allows for safer operation of the vehicle network system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668